     Case 2:20-cv-09798-GW-JEM Document 18 Filed 03/23/21 Page 1 of 1 Page ID #:100
                                                                                   JS-6
 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                          CENTRAL DISTRICT OF CALIFORNIA
 7

 8
       UNITED AFRICAN-ASIAN                        Case No: CV 20-9798-GW-JEMx
 9     ABILITIES CLUB, ON BEHALF OF
       ITSELF AND ITS MEMBERS;
10
       ANNA MARIE WIGGINS, An                      ORDER FOR DISMISSAL WITH
11     Individual, ON BEHALF OF                    PREJUDICE OF ENTIRE ACTION
12
       ROBERT AARON MCKISSICK,
                                                   [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13                        Plaintiffs,
14         v.
       RADFORD MANOR, LLC; and
15
       DOES 1 THROUGH 10, Inclusive
16
                   Defendants
17

18          Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19    parties herein and for good cause shown, this Court hereby dismisses with prejudice
20    all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21    complaint in its entirety. Each of the parties herein shall bear their own respective
22    attorney fees and costs.
23          IT IS SO ORDERED.
24

25    Dated: March 23, 2021
26
                                             By: _____________________________
                                                   HON. GEORGE H. WU,
27                                                 United States District Judge
28




                                  ORDER FOR DISMISSAL                                         1
